DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samii (US 2004/0062897).

Regarding claim 1, Samii discloses a fabric substrate comprising a carrier comprising a top surface having an area and a bottom surface opposite the top surface 
The fabric substrate reads on the claimed printable media as paragraph [0015] states that images can be printed on the fabric substrate. The carrier reads on the claimed carrier layer. The top surface of the carrier having an area reads on the claimed first surface having a first area. The bottom surface of the carrier reads on the claimed second surface. The fabric reads on the claimed fabric layer. The top surface of the fabric reads on the claimed third surface. The bottom surface of the fabric reads on the claimed fourth surface comprising a second area.
Given that the fabric is less rigid than the carrier of paper, it is clear that the fabric would inherently have a rigidity less than the rigidity of the carrier of paper.


    PNG
    media_image1.png
    236
    440
    media_image1.png
    Greyscale


Regarding claims 2 and 4, Samii discloses the fabric substrate comprising the adhesive bonding the top surface of the carrier to the bottom surface of the fabric (Fig. 1C #14; paragraph [0020])


Regarding claims 3, 5 and 6; Samii discloses the fabric substrate comprising the width of the fabric and the carrier being the same (Fig. 1C; paragraph [0020]).
The width of the fabric and the carrier being the same reads on the claimed first area being equal to the total area of the first surface as claimed in claim 3, the second area being equal to the total area of the first surface as claimed in claim 5 and the first area and the second area being substantially equal as claimed in claim 6.

Regarding claim 11, Samii discloses the fabric substrate comprising the adhesive bonding the top surface of the carrier to the bottom surface of the fabric (Fig. 1C #14; paragraph [0020])
The adhesive bonding the top surface of the carrier to the bottom surface of the fabric reads on the claimed first adhesive deposited on the second area, the fabric layer secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and the second portion of the fourth surface to the second surface. The leftmost portion and the rightmost portion of the fabric reads on the claimed first portion and second portion for the fourth surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897).

Regarding claim 7, Samii does not appear to disclose the carrier layer further comprising a lead edge flap such that the first adhesive is deposited in an area less than a total area of the fourth surface and the lead edge flap partially contains a lead edge of the fabric layer.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the width of the carrier longer than the width of the adhesive and the fabric such that the carrier has a lead edge flap that partially contains a lead edge of the fabric layer and that the first adhesive is deposited in an area less than a total area of the fourth surface and the lead, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897) in view of Nguyen et al (US 2019/0105932).

Regarding claim 8, Samii discloses a fabric substrate comprising a carrier comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #16; paragraph [0019]), a fabric comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #18; paragraph [0020]) and an 
The bottom surface of the carrier reads on the claimed third area on the second surface. The adhesive bonding the top surface of the carrier and the bottom surface of the fabric reads on the claimed first adhesive deposited on the first area and the fabric layer being secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface.

Samii do not appear to explicitly disclose the fabric substrate comprising a second adhesive disposed on the third area and the second adhesive bonding a second portion of the fourth surface to the second surface.

However, Nguyen discloses a printable structure comprising a second adhesive layer bonded to a bottom surface of an ink migration barrier (Fig. 1 #150; paragraph [0019]).
The second adhesive layer bonded to a bottom surface of an ink migration barrier reads on the claimed second adhesive disposed on the third area.
Nguyen does not appear to disclose the second adhesive bonding a second portion of the fourth surface to the second surface.
However, it would have been obvious to one of ordinary skill in the art to roll up the printable structure into a roll form such that the second adhesive layer contacts the top surface of the first fabric layer #110 because doing so allows for the printable structure to be easily maintained and stored for later use.

Samii and Nguyen are analogous art because they are from the same field of fabric based articles. Samii is drawn to a fabric substrate (see Abstract of Samii). Nguyen is drawn to a printable structure with fabric layers (see Abstract of Nguyen).

It would have been obvious to one of ordinary skill in the art having the teachings of Samii and Nguyen before him or her, to modify the fabric substrate of Samii to include the second adhesive layer of Nguyen on the bottom surface of the carrier of Samii because having the required adhesive layer would provide enhanced adhesion to another article and would allow the fabric article to be rolled up in a roll form in order to be maintained and stored for later use.

Regarding claims 9 and 10; Samii discloses the fabric substrate comprising the width of the fabric and the carrier being the same (Fig. 1C; paragraph [0020]).
The width of the fabric and the carrier being the same reads on the claimed first area being equal to the total area of the first surface and the third area being equal to the total area of the second surface as claimed in claim 9 and the combination of the first area and third area being equal to the combination of the first portion and the second portion for the fourth surface as claimed in claim 10.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897) in view of Stelter et al (US 2005/0195261).


The image reads on the claimed first marking material.

Samii does not appear to explicitly disclose the fabric substrate comprising the ink for the image being a first dry marking material arranged on the third surface as claimed in claim 12 and the first dry marking material being fused using heat and pressure as claimed in claim 13.

However, Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material as claimed in claim 12.

Samii and Stelter are analogous art because they are from the same field of fabric based articles. Samii is drawn to a fabric substrate (see Abstract of Samii). Stelter is drawn to a fuser for ink jet images (see Abstract of Stelter).

It would have been obvious to one of ordinary skill in the art having the teachings of Samii and Stelter before him or her, to modify the fabric substrate of Samii to include the fixing agent of Stelter on the fabric substrate of Samii prior to printing of the image 

Regarding claims 14 and 15, Samii and Stelter do not appear to disclose the fabric substrate comprising a second dry marking material arranged on the first dry marking material as claimed in claim 14 and a second dry marking material arranged on the third surface and being different from the first dry marking material as claimed in claim 15.
However it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material and a second dry marking material arranged on the third surface.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the application of the fixing agent and the ink since the mere duplication of the application of the fixing agent and the ink would produce a known and unexpected result which would be an additional image for a desired decorative appearance.
Samii and Stelter do not appear to disclose the second dry marking material being different from the first dry marking material.
However, it would have been obvious to change the design appearance of the second dry marking material so that it is different from the first dry marking material
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897) in view of Stelter et al (US 2005/0195261).

Regarding claim 16, Samii discloses a fabric substrate comprising a carrier comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #16; paragraph [0019]), a fabric comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #18; paragraph [0020]), an adhesive bonding the top surface of the carrier to the bottom surface of the fabric (Fig. 1C #14; paragraph [0020]) and an image disposed on the fabric (paragraph [0015])
The fabric substrate reads on the claimed printable media as paragraph [0015] states that images can be printed on the fabric substrate. The carrier reads on the claimed carrier layer. The top surface of the carrier having an area reads on the claimed first surface having a first area. The bottom surface of the carrier reads on the claimed second surface. The fabric reads on the claimed fabric layer. The top surface of the fabric reads on the claimed third surface. The bottom surface of the fabric reads on the claimed fourth surface comprising a second area.
Given that the fabric is less rigid than the carrier of paper, it is clear that the fabric would inherently have a rigidity less than the rigidity of the carrier of paper.

Samii does not appear to explicitly disclose the fabric substrate comprising the ink for the image being a first dry marking material being fused to the third surface using heat and pressure.

However, Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material as claimed in claim 16.

Samii and Stelter are analogous art because they are from the same field of fabric based articles. Samii is drawn to a fabric substrate (see Abstract of Samii). Stelter is drawn to a fuser for ink jet images (see Abstract of Stelter).

It would have been obvious to one of ordinary skill in the art having the teachings of Samii and Stelter before him or her, to modify the fabric substrate of Samii to include the fixing agent of Stelter on the fabric substrate of Samii prior to printing of the image because having the required fixing agent provides enhanced adhesion of an image to a receiver.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the width of the carrier longer than the width of the adhesive and the fabric such that the carrier has a lead edge flap that partially contains a lead edge of the fabric layer and that the first adhesive is deposited in an area less than a total area of the fourth surface and the lead, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 19, Samii and Stelter do not appear to disclose the fabric substrate comprising a second dry marking material arranged on the first dry marking material.
However it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897) in view of Stelter et al (US 2005/0195261) in further view of Nguyen et al (US 2019/0105932).

Samii discloses a fabric substrate comprising a carrier comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #16; paragraph [0019]), a fabric comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #18; paragraph [0020]), an adhesive bonding the top surface of the carrier to the bottom surface of the fabric (Fig. 1C #14; paragraph [0020]) and with Stelter is relied upon as described above.
The bottom surface of the carrier reads on the claimed third area on the second surface. The adhesive bonding the top surface of the carrier and the bottom surface of the fabric reads on the claimed first adhesive deposited on the first area and the fabric layer being secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface.

Samii and Stelter do not appear to explicitly disclose the fabric substrate comprising a second adhesive disposed on the third area and the second adhesive bonding a second portion of the fourth surface to the second surface.

However, Nguyen discloses a printable structure comprising a second adhesive layer bonded to a bottom surface of an ink migration barrier (Fig. 1 #150; paragraph [0019]).
The second adhesive layer bonded to a bottom surface of an ink migration barrier reads on the claimed second adhesive disposed on the third area.
Nguyen does not appear to disclose the second adhesive bonding a second portion of the fourth surface to the second surface.
However, it would have been obvious to one of ordinary skill in the art to roll up the printable structure into a roll form such that the second adhesive layer contacts the top surface of the first fabric layer #110 because doing so allows for the printable structure to be easily maintained and stored for later use.

Samii and Nguyen are analogous art because they are from the same field of fabric based articles. Samii is drawn to a fabric substrate (see Abstract of Samii). Nguyen is drawn to a printable structure with fabric layers (see Abstract of Nguyen).

It would have been obvious to one of ordinary skill in the art having the teachings of Samii and Nguyen before him or her, to modify the fabric substrate of Samii to include the second adhesive layer of Nguyen on the bottom surface of the carrier of Samii because having the required adhesive layer would provide enhanced adhesion to another article and would allow the fabric article to be rolled up in a roll form in order to be maintained and stored for later use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Samii (US 2004/0062897) in view of Stelter et al (US 2005/0195261).

Regarding claim 20, Samii discloses a fabric substrate comprising a carrier comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #16; paragraph [0019]), a fabric comprising a top surface having an area and a bottom surface opposite the top surface (Fig. 1C #18; paragraph [0020]), an adhesive bonding the top surface of the carrier to the bottom surface of the fabric (Fig. 1C #14; paragraph [0020]) and an image disposed on the fabric (paragraph [0015])
The fabric substrate reads on the claimed printable media as paragraph [0015] states that images can be printed on the fabric substrate. The carrier reads on the claimed carrier layer. The top surface of the carrier having an area reads on the claimed first surface having a first area. The bottom surface of the carrier reads on the claimed second surface. The fabric reads on the claimed fabric layer. The top surface of the fabric reads on the claimed third surface. The bottom surface of the fabric reads on the claimed fourth surface comprising a second area.
Given that the fabric is less rigid than the carrier of paper, it is clear that the fabric would inherently have a rigidity less than the rigidity of the carrier of paper.

Samii does not appear to explicitly disclose the fabric substrate comprising the ink for the image being a first dry marking material being pressed into the third surface.


The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material pressed into the surface as claimed in claim 20.

Samii and Stelter are analogous art because they are from the same field of fabric based articles. Samii is drawn to a fabric substrate (see Abstract of Samii). Stelter is drawn to a fuser for ink jet images (see Abstract of Stelter).

It would have been obvious to one of ordinary skill in the art having the teachings of Samii and Stelter before him or her, to modify the fabric substrate of Samii to include the fixing agent of Stelter on the fabric substrate of Samii prior to printing of the image because having the required fixing agent provides enhanced adhesion of an image to a receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785